COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §             No. 08-20-00023-CV

 IN THE MATTER OF THE                             §                 Appeal from the
 GUARDIANSHIP OF LUIS VENEGAS.
                                                  §              Probate Court No. 1

                                                  §           of El Paso County, Texas

                                                               (TC# 2019-CGD00154)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot. We therefore dismiss the appeal as moot. It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect thereto.

We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.